DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 11/8/2021.  Claims 8-15 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“generating a treatment plan including the recommended treatment tailored to the patient-specific parameters.”
 It is unclear to the examiner how the recommended treatment and the generated treatment plan are distinct from one another.  
Claims 9-15 inherit the deficiencies of claim 8 through dependency and are therefore also rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 8-15 are drawn to a method.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, 
In the instant case,  claims 8-15 recite(s)mathematical relationships, and a method and system for performing certain methods of organizing human activities, both of which are considered subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance. Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to gathering information, calculating and updating aggregated mathematical scores based on different parameter to optimizing the selection of a treatment plan for a patient.  
In particular, the claims recite a method for:
populating a medical experience register with clinical parameters, biomedical parameters and treatment outcomes for a plurality of patients;
 generating aggregated mathematical scores associated with the clinical parameters and the biomedical parameters populating the medical experience registers; 
updating the adaptive database with the new clinical parameters, new biomedical parameters or new treatment outcomes;
in the adaptive database;
receiving a request for a treatment recommendation, the request including patient- specific parameters; 
ranking treatments based on the aggregated medical scores and patient-specific parameters for said specific patient; 
outputting a recommended treatment based on the treatment rankings and a degree of matching of the patient-specific parameters; and 
generating a treatment plan including the recommended treatment tailored to the patient-specific parameters.
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the 
Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application. In the instant case the additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) 
Exemplary claim 8 recites additional limitation(s), including the steps of:  “storing the aggregated mathematical scores in a clinical evidence register; receiving any of new clinical parameters, new biomedical parameters and new treatment outcomes from users to the medical experience register.”  The additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claim 8 also recites: an internet-based computer program linking a medical experience register, an adaptive database, and a treatment calculator; and a medical experience register.  These additional components is/are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 9-15 are dependent from Claim 8 and include(s) all the limitations of claim(s) 8. However, the additional limitations of the claims 9-15 fail to recite significantly more than the abstract idea. Therefore, claim(s) 9-15 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (WO 2014117873 A1- Jackson) in view of Thacker et al (US 20060241722 A1-Thacker), and in further view of Allen et al (US 20160078182 A1).
Claim 8. 	Jackson discloses a method of determining a treatment plan for a specific patient, comprising: 
populating a medical experience register with clinical parameters, biomedical parameters and treatment outcomes for a plurality of patients;  (par. 132-133: DRDB; par. 134-135:data in DRDB includes genetic variants; drug/treatment used; disease, drug responsiveness; par. 136-137-biomarker data; par. 140-different system databases)
generating aggregated mathematical scores associated with the clinical parameters, biomedical parameters and treatment outcomes populating the adaptive 
receiving a request for a treatment recommendation, the request including patient- specific parameters;  (par. 140- that allows a clinical user 281 to input patient 282 and past patient 283 data into a patient database 240 and past patient database 250, respectively. Responsive to a request for clinical decision support, the analysis module 260 retrieves data from the plurality of databases to calculate possible treatment options. The prioritization module 261 then prioritizes the treatment options based on patient specific data and data within the plurality of databases; par 141- he clinical user 281 may be a doctor that inputs a patient's data into the system. The doctor may then request possible treatment options based on the type of disease the patient has and the knowledge gathered from the document sources 280 by the data mining module.) 
ranking treatments based on the aggregated medical scores and patient -specific parameters (par. 167-168: the treatments are then ranked based on the treatment score t; par. 169- a least a portion of the identified treatments are prioritized response to the determined scores; See also see par. 140-141- the clinical user 281 may be a doctor that inputs a patient's data into the system. The doctor may then request possible 
Jackson teaches a method for generating mathematical scores, as explained but does not expressly disclose:  
storing the aggregated mathematical scores in a clinical evidence register 
continually receiving new clinical parameters, new biomedical parameters or new treatment outcomes from any of the plurality of users to the medical experience register; and 
updating the aggregated mathematical scores based on the new clinical parameters, biomedical parameters and new treatment outcomes.
Thacker discloses a system for and method further comprising:  
storing the aggregated mathematical scores in a clinical evidence register (abstract:  any associated scores and/or usage may be stored in a retrievable database)
receiving any of new clinical parameters, new biomedical parameters and new treatment outcomes from users to the medical experience register; (par. 48: receiving additional information, updated evaluation information:  Upon subsequent patient evaluation sessions, the database tracks any changes to the stimulation set scores/usage, at step 16 in FIG. 1. Additionally, evaluation information may be updated within the database based on subsequent use)
updating the aggregated mathematical scores based on the new clinical parameters, biomedical parameters and new treatment outcomes. (par. 16; Fig. 1(16); par. 49- At step 26, the usage and scores for the associated stimulation sets may be updated based on subsequent patient use)

Claim 8 further recites:
A method performed via an internet-based computer program, the internet-based computer program linking a medical experience register accessible by a plurality of users, an adaptive database, and a treatment calculator,
receiving a request for a treatment recommendation, the request including patient- specific parameters; 
outputting a recommended treatment based on the treatment rankings and a degree of matching of the patient-specific parameters;
generating a treatment plan including the recommended treatment tailored to the patient-specific parameters.
Jackson and Thacker do not expressly disclose, but Allen teaches a method performed via an internet-based computer program, the internet-based computer program linking a medical experience register accessible by a plurality of users, an adaptive database, and a treatment calculator (par. 36- the Internet, a local area network, a wide area network and/or a wireless network;  Fig. 3; par. 72-system databases/components- queries are applied to one or more databases storing information about the electronic texts, documents, articles, websites, and the like, that 
receiving a request for a treatment recommendation, the request including patient- specific parameters;(fig. 6; par. 110-the operation starts with receiving an input question requesting a recommendation of a treatment plan for a particular patient and the patient's disease/malady (step 610))
outputting a recommended treatment based on the treatment rankings and a degree of matching of the patient-specific parameters.(Fig.6- generating one or more queries that are applied against the corpus to generate one or more candidate answers specifying potential treatment plans for the disease/malady (step 620). The candidate answers are provided to a toxicity scoring engine to score the toxicity of the candidate answer relative to the tolerance of the particular patient (step 630). The resulting toxicity scores for the candidate answers are combined with the confidence scores for the candidate answers to generate modified scores for the candidate answers (step 640) ); See also Fig. 7, par. 111-112) and
 generating a treatment plan including the recommended treatment tailored to the patient-specific parameters. (Fig. 6, par. 110- The final answer and/or ranked listing of candidate answers is output via a graphical user interface that further includes information regarding the toxicity scores of the candidate answers and having graphical user interface elements for drilling down into the evidence and 660); See also Fig. 7, par. 111-112)

At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method of Jackson and Thacker in combination with the teaching of Allen use an internet based system to request and receive a treatment recommendation based upon patient parameters.  As suggested by Allen, one would have been motivated to include this feature to provide automated mechanisms for searching through large sets of sources of content, e.g., electronic documents,  (par. 4) and to provide an improved data processing apparatus and method, and mechanisms for utilizing toxicity level evaluations when recommending treatments using a question answering system. (par. 1)

Claim 9. 	Jackson teaches the method of claim 8, wherein the biomedical parameters include genetic alterations. (par. 128-131: the functional impact score allows identifying and prioritizing variants that have a high likelihood of creating net effects on the biological function of proteins)
Claim 10. 	Jackson teaches the method of claim 8, wherein the biomedical parameters include molecular diagnostic laboratory parameters of cancer. (par. 3- Systems and methods are described herein for the prioritization of possible treatment options based on biomarkers, such as, but not limited to, tumor and germline-based genomic variants;  par. 128: relevancy score rates the cancer or indication relevance of a protein independent of the occurrence of a genomic variant in the protein in a concrete patient case)

Claim 12. 	Jackson teaches the method of claim 8, further comprising receiving an input from at least one diagnostic laboratory equipment. (par. 101- input devices include various pressure, light, and proximity sensors)
Claim 13.  	Jackson teaches the method of claim 8, wherein generating the aggregated mathematical treatment scores is based on aggregated associations between selected ones of clinical and biomedical parameters present in the specific patient. (par. 10-generating a score based upon scores for different biomarkers-  The sub-scores can be aggregated over different pieces of evidence, possibly even linked to different 30 mutations or other biomarkers, such that the final score reflects the balance within a continuum from complete response to total resistance)
Claim 14. 	Jackson teaches the method of claim 8, wherein the clinical parameters include patient-specific diagnostic test results. (par. 147- analyzing biomarker and patient information, generating or aggregating a score for one or more proposed treatments based on patient-specific and biomarker information, the analysis module 260 determines whether a variant or other biomarker discovered in a patient should be applied in the clinical support process.)


Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 
(A)	Applicant argues the rejection of the claims under 35 USC 112(b).
	In response the claim amendments filed 11/8/21, the previously outstanding the rejections under 35 USC 112(b) have been resolved.  However, new issues have raised. 
(B)	Applicant argues the rejections under 35 USC 101, and argues that the claims as amended are integrated into a practical application
In response, the applicant’s claim amendments are noted, but do not render the claims patent eligible.  The additional limitations are still drawn to an abstract idea, without significantly more.    This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see 
(C)   Applicant argues that the claimed invention uses a judicial exception “to effect a particular treatment or prophylaxis for a disease or medical condition.”
In response, the amendments presented by Applicant are noted, but do not render the claims patent eligible.  In accordance with Vanda, the treatment or prophylaxis limitation must be “particular,” i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in Section I of the 2019 PEG. The claim also recites “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype.” This administration step is particular, and it integrates the mental analysis step into a practical application. 
Conversely, consider a claim that recites the same abstract idea and recommending a treatment plan based upon patient parameters.  Again, recommending of a treatment step is not particular, and is instead merely instructions to “apply” the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.  Applicant’s invention recites a method of 
(D)	Applicant argues that the new claim features overcome the prior art of record.
	In response the examiner notes that Applicant argues that the Jackson reference fails to disclose that the patient information is received from multiple sources.  In response, it should be noted that the current claim language does not require that the patient information/updates be received from multiple sources.  
	Instead, the claim recites that a plurality of users may access the database/experience register and that any of the users provides outcome information.  Any of the plurality is one or more of many, not multiple individuals.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sayada et al (US 20140310025 A1)-discloses a treatment guidance system and method for HIV by generating in the computing device advisory information for one or more treatment regimens in the listing based on the patient information and the expert rules.
Lawrence et al (US 6272481 B1) discloses an integrated medical computer system for processing medical and patient information and for evolving medical knowledge, diagnoses and prognoses is disclosed.
Vali et al (US 20150302167 A1) discloses a system for obtaining a therapeutic solution for treatment of a disease or a disorder, using pharmacogenetics. 
Fletcher et al (WO 2008103827 A1)- receives patient data, executes a basic model of the physiological system of the patient to generate a modified model for the patient based on the patient data, performs a statistical analysis of the patient data to detect data excursions of the parameter values; uses the modified model to determine factors causing the data excursions; and uses the model to develop a treatment recommendation to ameliorate negative effects of the disease.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rachel L. Porter/Primary Examiner, Art Unit 3626